Name: Commission Regulation (EEC) No 173/91 of 24 January 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/14 Official Journal of the European Communities 25. 1 . 91 COMMISSION REGULATION (EEC) No 173/91 of 24 January 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 Q, as last amended by Regulation (EEC) No 97/91 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 113/91 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 25 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 13, 18 . 1 . 1991 , p . 8 . 0 OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 367, 29. 12. 1990, p. 80 , (8) OJ No L 11 , 16 . 1 . 1991 , p . 25. (') OJ No L 266, 28 . 9 . 1983, p . 1 . 25. 1 . 91 Official Journal of the European Communities No L 19/15 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  in Spain (Pta)  in Portugal (Esc) 0,000 28,064 21.094 49,66 55.95 1 024,25 166,55 189,42 18,537 16,164 37 156 4 368,39 0,00 5 837,79 0,000 27,922 20,952 49,32 55,58 1 017,35 165,43 188,15 18,412 16,045 36 906 4 307,02 0,00 5 807,55 0,000 28,002 21,032 49,51 55,79 1 021,24 166,06 188,87 18,482 16,103 37 047 4 294,25 0,00 5 823,99 0,000 28,280 21,310 50,17 56,53 1 034,73 168,26 191,36 18,727 16,300 37 536 4 331,36 0,00 5 875,40 0,000 28,018 21,048 49,55 55.83 1 022,01 166,19 189,01 18,496 16.084 37 075 4 256,94 0,00 5 819,66 0,000 28,018 21,048 49,60 55,89 1 022,01 166,19 189,01 18,496 16,036 37 014 4 170,52 0,00 5 789,66 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2 . Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 1,404 30,564 23,594 55,54 62,58 1 145,64 186,29 211,87 20,734 18,113 41 560 4 925,65 271,80 6 359,48 1,262 30,422 23,452 55,21 62,21 1 138,74 185,17 210,60 20,609 17,993 41 310 4 864,28 251,50 6 329,24 1,342 30,502 23,532 55,40 62,42 1 142,63 185,80 211,31 20,679 18,052 41 450 4 851,52 261,84 6 345,68 1,620 30,760 23,810 56,05 63,16 1 156,13 187,99 213,81 20,924 18,249 41 940 4 858,62 297,16 6 397,09 1,358 30,518 23,548 55,44 62,46 1 143,40 185,93 211,46 20,693 18,033 41 479 4 814,20 258,65 6 341,35 1,358 30,518 23,548 55,49 62,52 1 143,40 185,93 211,46 20,693 17,985 41 417 4 727,79 237,88 6 311,35 No L 19/ 16 Official Journal of the European Communities 25. 1 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 30,012 38,930 26,690 62,83 70,80 1 295,97 210,73 239,67 23,455 20,492 47 013 5 575,28 8 103,92 4 640,50 4 696,92 30,139 39,061 26,821 63,14 71,14 1 302,33 211,77 240,85 23,570 20,591 v 47 244 5 578,77 8 131,01 4 660,55 4 717,53 30,197 39,124 26,884 63,29 71,31 1 305,39 212,27 241,42 23,625 20,635 47 355 5 557,75 8 143,80 4 668,03 4 725,81 29,844 38,783 26,543 62,49 70,41 1 288,83 209,57 238,35 23,325 20,331 46 754 5 433,03 8 064,26 4 609,59 4 669,61 29,990 38,933 26,693 62,84 70,80 1 296,1 1 210,76 239,70 23,457 20,445 47 018 5 462,08 8 095,27 4 632,44 4 692,77 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . / ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current1 1st period2 2nd period3 3rd period4 4th period5 5th period6 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,048670 2,309550 42,218200 6,964000 7,889530 0,767898 0,700933 1 540,42 217,80700 182,76300 129,10500 2,045750 2,306440 42,180200 6,959980 7,887780 0,767127 0,702884 1 542,75 220,36400 183,04700 129,54200 2,043470 2,304090 42,143200 6,957190 7,886110 0,767061 0,704404 1 544,45 222,29400 183,47500 129,88100 2,041210 2,301450 42,110800 6,953780 7,882580 0,766945 0,705852 1 546,46 224,21800 184,15200 130,25200 2,041210 2,301450 42,110800 6,953780 7,882580 0,766945 0,705852 1 546,46 224,21800 184,15200 130,25200 2,035220 2,294460 42,013200 6,946430 7,881190 0,767182 0,708976 1 552,03 230,39100 186,20900 131,31100